


110 HR 4018 IH: Mesquite Lands Act of 2007
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4018
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Porter (for
			 himself and Mr. Heller of Nevada)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the conveyance of certain parcels of public
		  land in Clark County, Nevada, to the City of Mesquite, Nevada, and the Virgin
		  Valley Water District, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mesquite Lands Act of 2007.
		2.Conveyance of
			 land to city of Mesquite, Nevada
			(a)Additional
			 purchase authoritySection 3
			 of Public Law 99–548, as amended by Public Law 104–208 (110 Stat. 3009–202) and
			 Public Law 106–113 (113 Stat. 1501A–166), is further amended by adding at the
			 end the following new subsection:
				
					(g)Seventh
				area
						(1)Right to
				purchaseFor a period of 12
				years beginning on the date of the enactment of the Mesquite Lands Act of 2007,
				the city of Mesquite, Nevada, shall have the exclusive right to purchase the
				parcels of public land identified on the map prepared by the Bureau of Land
				Management, entitled Conveyance of Lands to the City of Mesquite,
				Nevada, and dated September 14, 2007. The map shall be on file and
				available for public inspection in appropriate offices of the Bureau of Land
				Management.
						(2)NotificationNot
				later than 10 years after the date of enactment of the Mesquite Lands Act of
				2007, the city shall notify the Secretary of the Interior which of the parcels
				identified on the map referred to in paragraph (1) the city intends to
				purchase.
						(3)ConveyanceNot
				later than 1 year after receiving notification from the city under paragraph
				(2), the Secretary shall convey to the city the land selected for
				purchase.
						(4)WithdrawalSubject
				to valid existing rights, during the period specified in paragraph (1), the
				parcels of public land described in paragraph (2) are withdrawn from all forms
				of public entry and appropriation under the public land laws, including the
				mining laws, and from operation of the mineral leasing and geothermal leasing
				laws.
						(5)Use of
				proceedsAmounts received
				from the sale of public land under this subsection shall be available for use
				by the Secretary in the State of Nevada, without further appropriation and
				until expended, for the implementation of the Virgin River Multispecies Habitat
				Conservation Plan, including any associated groundwater monitoring plans,
				developed pursuant to section 4(e)(3)(A)(iii) of the Southern Nevada Public
				Land Management Act of 1998 (Public Law 105–263; 112 Stat.
				2346).
						.
			(b)Extension of
			 purchase authority and withdrawals, fifth and sixth areasSubsections (e) and (f) of section 3 of
			 Public Law 99–548, as added by section 133 of appendix C of Public Law 106–113
			 (113 Stat. 1501A–166), are amended—
				(1)in subsection
			 (e)—
					(A)in paragraph
			 (1)(A), by striking For a period of 12 years after the date of the
			 enactment of this Act, and inserting Until November 29,
			 2015,;
					(B)in paragraph (3),
			 by striking Not later than 10 years after the date of the enactment of
			 this subsection, and inserting Not later than November 29,
			 2014,; and
					(C)in paragraph (5),
			 by striking the date that is 12 years after the date of the enactment of
			 this subsection, and inserting the date specified in paragraph
			 (1)(A),; and
					(2)in
			 subsection (f)(3), by striking until the date that is 12 years after the
			 date of the enactment of this subsection, and inserting until
			 November 29, 2015,.
				(c)Clarification of
			 implementation authority for multispecies habitat conservation
			 planParagraph (6)(B)(ii) of
			 subsection (e) of section 3 of Public Law 99–548, as added by section 133 of
			 appendix C of Public Law 106–113 (113 Stat. 1501A–166), is amended by inserting
			 before the period at the end the following: , including implementation
			 of the Virgin River Multispecies Habitat Conservation Plan, including any
			 associated groundwater monitoring plans, developed pursuant to subparagraph
			 (A)(iii) of such section.
			3.Land conveyance,
			 Virgin Valley Water District, Clark County, Nevada
			(a)ConveyanceNotwithstanding the Federal Land Policy
			 Management Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary of the Interior
			 shall convey to the Virgin Valley Water District, without consideration, all
			 right, title and interest of the United States in and to approximately 300
			 acres of public land in Clark County, Nevada, identified on the map prepared by
			 the Bureau of Land Management, entitled Conveyance of Lands to the
			 Virgin Valley Water District, and dated _____, 2007. The map shall be
			 on file and available for public inspection in appropriate offices of the
			 Bureau of Land Management.
			(b)Existing
			 rightsThe conveyance under subsection (a) shall be subject to
			 valid existing rights.
			(c)CostsThe
			 District shall pay to the United States an amount equal to the costs of the
			 Secretary associated with the conveyance under subsection (a).
			(d)Subsequent
			 saleIf the District sells any portion of the land conveyed to
			 the District under subsection (a)—
				(1)the amount of
			 consideration for the sale shall reflect fair market value, as determined by an
			 appraisal; and
				(2)the District shall
			 pay to the Secretary an amount equal to the net proceeds of the sale.
				(e)Use of
			 proceedsAmounts received by the Secretary under subsection
			 (d)(2) shall be available for use by the Secretary in the State of Nevada,
			 without further appropriation and until expended.
			
